13. Application of the principle of mutual recognition to judgments in criminal matters (
- Before the vote:
rapporteur. - (PT) This report was a good example of understanding and cooperation in Parliament and of cooperation between Parliament and the Council. I therefore thank my fellow Members, the representatives of the Council, the technical staff and everyone involved in this complex and difficult report.
The framework decision will be very important for criminal justice in the EU. It promotes the principle of mutual recognition, ensures that the rights of the defence and guarantees of the accused are strengthened, makes the enforcement of decisions rendered in absentia quicker and more effective, and helps to combat crime in Europe. The future framework decision will also help to strengthen the primacy of the law and the rule of law, and promote European integration. The strong consensus obtained in the LIBE Committee was crucial and should be reiterated here and now. Thank you everyone.